United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
LIBRARY OF CONGRESS, CONSERVATION
OFFICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-593
Issued: August 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2007 appellant filed a timely appeal of an October 3, 2007 decision of
the Office of Workers’ Compensation Programs, finding that his application for reconsideration
was untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the
Board’s jurisdiction is limited to decisions issued within one year of the filing of the appeal.
Since the last merit decision was issued May 12, 2006, the Board does not have jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated November 8, 2001,
the Board affirmed the termination of compensation benefits effective January 3, 1999.1 The
Board found the weight of the medical evidence established that residuals of the employment1

Docket No. 00-2665 (issued November 8, 2001).

related back condition had resolved by January 3, 1999. The history of the case is provided in
the Board’s decision and is incorporated herein by reference.
By merit decisions dated February 9 and September 2, 2004 and May 12, 2006, the
Office denied modification of its prior decisions. On January 19, 2007 it received a January 5,
2007 report from Dr. Daniel Ignacio, a physiatrist, and a December 7, 2006 report from Dr. Paul
Mitchell, Jr., a neurosurgeon. On the December 7, 2006 report, below Dr. Mitchell’s name,
appellant had written “I am requesting reconsideration,” noted her OWCP file number and
included her signature. A memorandum of telephone call (Form CA-110) dated February 1,
2007 indicated that appellant had inquired as to the status of her reconsideration, and was told
she needed to follow her appeal rights in the 2006 decision. A CA-110 dated May 2, 2007
indicated that appellant was advised that the Office had not received a request for
reconsideration. On May 16, 2007 the Office received additional medical evidence.
By letter postmarked September 24, 2007, appellant requested reconsideration of her
claim. In a decision dated October 3, 2007, the Office found appellant’s application for
reconsideration was untimely. It stated the application “was devoid of statement(s) and
evidence” and was insufficient to establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee shall exercise this right through a request to the
district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2 The application for reconsideration must be in writing.3
Section 8128(a) of the Act4 does not entitle a claimant to a review of an Office decision
as a matter of right.5 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.6 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).7
As one such limitation, the Office has stated that it will not review a decision denying or
2

20 C.F.R. § 10.605 (1999).

3

20 C.F.R. § 10.606(b)(1).

4

5 U.S.C. § 8128(a).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
7

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office; or (3) submitting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b)(2).

2

terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.8 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).9
ANALYSIS
The Office determined that appellant’s application for reconsideration was filed
September 21, 2007, the postmark date of a letter received by the Office on September 26, 2007.
On January 19, 2007, however, it had received evidence that included medical evidence and a
written statement from appellant that she was requesting reconsideration of her claim. Appellant
clearly stated that she was requesting reconsideration and she identified the OWCP file number
for this claim. This is sufficient to constitute an application for reconsideration.10
Therefore the application for reconsideration was filed as of January 19, 2007. Since this
is within one year of the merit decision dated May 12, 2006, appellant has filed a timely
application for reconsideration. The case will be remanded to the Office to properly determine
whether the timely application for reconsideration was sufficient to warrant merit review of the
claim under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
Appellant filed a timely application for reconsideration on January 19, 2007 and the case
is remanded for proper adjudication of the timely application for reconsideration.

8

20 C.F.R. § 10.607(a).

9

See Leon D. Faidley, Jr., supra note 5.

10

See, e.g., Jack D. Johnson, 57 ECAB 593 (2006) (a claimant’s letter to the Office identifying the OWCP file
number, advising the Office he was enclosing pertinent information to his claim and submitting new evidence was
sufficient to constitute an application for reconsideration).

3

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

